DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 October 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-9, 11, 13-18, and 22 are rejected under 35 U.S.C. 103 as being
unpatentable over US Patent 7,413,771 to Arora et al. in view of US Patent Application Publication 2018/0246428 to Tulchinski et al., further in view of US Patent Application Publication 2007/0046418 to Shea, still further in view of US Patent Application et al., and finally considered with the MatWeb NPL document for identification of an inherent characteristic. 

The facts presented in the rejection of the previous office action filed on 20 August, 2021 still apply. The findings of fact and conclusions of law presented previously are incorporated here. The MatWeb NPL document is cited solely for its disclosure of the inherent melting point of Nucrel 1214. As noted in the material property data sheet, this commercially available ethylene-methacrylic acid copolymer has a melting point of 71 °C. Nucrel 1214 is one of the coating resins disclosed in Mor, and will be discussed in more detail below.
In the traversal of the rejection, the Applicant argues that since the melting point of NUCREL 599 is much higher than the range of the newly amended Claims 1 and 13, the rationale asserted by the Examiner to choose a solder and polymer resin that both have sufficiently similar melting points does not apply to any solders and polymer resins that would read on the claims as presently amended. The Applicant further argues that because the resin coating must melt away at soldering temperatures, a person of ordinary skill would not substitute lower-temperature solders that have a melting point in the range of 60 °C to 79 °C for the solders disclosed by Arora, since substituting a lower temperature solder for the solders of Arora would create a risk that the resin coating would no longer melt at the soldering temperature. Therefore, the Applicant contests that a person of ordinary skill would be discouraged from using the polymer resins disclosed by Mor in the composition of Arora because this would create risk that the polymer resin would not melt away at the soldering temperature, since the polymers 
The Applicant also argues that the present claims provide unexpected results. The Applicant cites how Example 2 in the specification describes an experiment in which electrostatic inks were printed on paper and then treated with (a) heat, or (b) heat and pressure. The results in the specification show that inks that were treated with heat alone did not form conductive traces. When heat and pressure were used together, the electrostatic ink formed a conductive trace. Therefore, the Applicant suggests that the metal alloy pigment particles do not singer together to form a conductive trace without having pressure applied and therefore the polymer coating the metal alloy pigment particles must not be melting away completely when the heat treatment is applied. 
The Applicant asserts that since the electrostatic ink can be used to form traces even when the metal alloy pigment has a lower melting point that the polymer coating around the metal alloy pigment, the electrostatic ink of the present invention must work in a different way that the ink of Arora or the other cited references. The Applicant further argues that the Arora reference and the other cited references do not suggest that an electrostatic ink can include a metal alloy that has a lower melting point than the polymer resin coating around the metal alloy, or that the electrostatic ink can be printed to form conductive traces when heat and pressure treatment is used.
The Applicant’s arguments are not found to be persuasive. Although many of the polymer resins disclosed by Mor appear to have melting points higher than the newly claimed range of the melting point of the solder, Mor still teaches copolymers of ethylene and methacrylic acid that have melting points within the newly claimed range 
As previously discussed in the last Office action, Shea teaches a variety of commercially available lead-free solders, specifically Indalloy #162 which has a melting point of 72 °C. It was previously stated that it would have been obvious for a person of ordinary skill would have selected a suitable lead-free solder, such as Indalloy #162, in the interest of reducing contaminants introduced into the environment. The art provides reasonable guidance to a person having ordinary skill in the art to select a combination of solder particle and coating resin where these components having a sufficiently similar melting point, such as both 70 °C. Furthermore, the given copolymer of ethylene and methacylic acid is similar in composition to the ethylene acrylic acid copolymer and propylene acrylic acid copolymer disclosed in Arora. Therefore, by the selection of Nucrel 1214 as the resin with Indalloy #162 as the solder, a person of ordinary skill would expect to obtain an ink particle having a resin coating capable of melting away at the newly claimed soldering temperature. 
	Furthermore, the amended range of the melting point of the metal alloy pigment does not appear to be special, as the examples in the specification are not commensurate in the scope of the claimed range. For instance, metal alloy pigment a., 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,413,771 to Arora et al. in view of US Patent Application Publication 2018/0246428 to Tulchinski et al., further in view of US Patent Application Publication 2007/0046418 to Shea, still further in view of US Patent Application Publication 2015/0175826 to Mor et al. considered with US Patent 5,350,474 to Yamane as applied to claims 1-4, 7-9, 11, 13-18, 21, and 22 above, and further in view of US Patent Application Publication 2005/0106329 to Lewis et al., Handbook of Imaging Materials to Diamond, pp. 239-247, 254-257 and US Patent Application Publication 2002/0021918 to Yoshino. 

Applicant is understood to traverse this rejection for the same reasons as given above for the base rejection. Consequently, this rejection is maintained for the reasons provided by the Examiner above and in the previous Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER L VAJDA/Primary Examiner, Art Unit 1737
11/19/2021